MEMORANDUM OPINION
Nos. 04-05-00418-CR through 04-05-00427-CR
Timothy Lee BRADY,
Appellant
v.
The STATE of Texas,
Appellee
From the 81st and 218th Judicial District Courts, Atascosa County, Texas
Trial Court Nos. 02-11-0278-CRA through 02-11-0287-CRA
Honorable Donna S. Rayes , Judge Presiding

Opinion by: Phylis J. Speedlin , Justice

Sitting: Alma L. López , Chief Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice

Delivered and Filed: May 17, 2006

AFFIRMED
 This is an appeal from eight state jail felony convictions and two second degree felony convictions entered against Timothy
Lee Brady for several counts of burglary of a building, unauthorized use of a motor vehicle, and burglary of a habitation
committed between January 29, 2000 and April 29, 2000.  A juvenile at the time of the offenses, Brady was certified to be
tried as an adult in each case.  Brady pled no contest to each of the offenses.  On the state jail felony offenses, the court
sentenced Brady to two years confinement in the State Jail Division of the Texas Department of Criminal Justice, but
suspended the sentences and placed him on community supervision for four years; in one state jail felony case, the court
assessed a 180-day sentence of confinement probated for 180 days.  On the second degree felony offenses, the court
sentenced Brady to eight years confinement in the Institutional Division of the Texas Department of Criminal Justice, but
suspended the sentences and placed him on community supervision for eight years.  All the sentences run concurrently.  We
affirm the judgments of the trial court.
 Brady's court-appointed appellate attorney filed a brief containing a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the appeal is without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).  
 A copy of counsel's brief was delivered to Brady, who was advised of his right to examine the record and to file a pro se
brief.  No pro se brief has been filed.  After reviewing the record, we agree that the appeal is frivolous and without merit. 
The judgment of the trial court in each case is affirmed.  Furthermore, we grant counsel's motion to withdraw.  Nichols v.
State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); see also Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex.
App.--San Antonio 1996, no pet.).
       Phylis J. Speedlin , Justice


Do Not Publish